FOLLMER, Chief Judge.
Eugene Williams is presently committed to the Farview State Hospital, a State institution for the criminal insane. He seeks to file in this Court a petition for writ of habeas corpus in forma pauperis.
The State is the “parens patriae” of the insane, In re Ryan, D.C. E.D.Pa., 47 F.Supp. 10 (1942), and the adjudication and care of persons believed insane are traditionally and legally a matter of State concern, Ex parte Moore, D.C.Ore., 43 F.Supp. 886 (1942), and as has been pointed out, the Statutes of Pennsylvania afford a person ample opportunity to raise the question of sanity, United States ex rel. Grove v. Jackson, D.C.M.D.Pa.,. 16 F.Supp. 126 (1936), (see also, Commonwealth v. Baldassarre, 399 Pa. 411, 160 A.2d 461 (I960)). “Inferential allegations are inadequate as a substitute for averments showing departure from constitutional requirements by a sovereign state to warrant issuance of a writ of habeas corpus by a federal court. Except in extremely rare cases, federal courts do not sit as appellate courts.” United States ex rel. Williams v. Tahash, D.C. Minn., 189 F.Supp. 257, 258 (1960). Furthermore, “This court will review a state court decision only if a federal question was presented to the highest court of a state having jurisdiction”, Hughes v. Heinze, 9 Cir., 268 F.2d 864, 866 (1959), and only if a federal question is raised, United States ex rel. Sadowy v. Fay, 2 Cir., 284 F.2d 426 (1960).
The present petition shows no application to the State courts, shows no federal question involved and merely raised the issue of insanity. Such a petition seeking merely a trial of the question of sanity involves no question conferring jurisdiction on this Court, Hall v. Verdel et al., D.C.W.D.Va., 40 F.Supp. 941 (1941).
Order will be entered denying the petition.